Citation Nr: 1143856	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  11-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for right shoulder aggravation. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for traumatic brain injury.

4. Entitlement to service connection for spine aggravation.  

5. Entitlement to service connection for neck aggravation. 

6. Entitlement to service connection for tinnitus, right ear. 

7. Entitlement to nonservice-connected pension. 

8. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received at the Board in October 2011, the Veteran, through his accredited representative, requested to appear for a Video Conference hearing at the RO before a Veterans Law Judge in conjunction with this appeal. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing via video conference. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference at the RO before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


